DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertschy (EP 0076914) [Provided in IDS filed 09/02/2020]
	Regarding claims 1, 8, an ink jet recording apparatus comprising an ink tank (10) configured to store ink to be supplied to a recording head which includes an ejection port for ejecting ink to perform a printing operation and a pressure chamber communicating with the ejection port and being filled with in (Figure 1; Abstract; Page 4, Paragraphs 0005-0007)
	A supply flow path configured to connect the ink tank to the recording head and supply ink to the recording head (Figure 1)

	A collection flow path (17) configured to connect the recording head to the ink tank and collect ink from the recording head (Figure 1; Abstract; Page 2, Paragraph 0004; Page 4, Paragraphs 0007 – Page 5 first paragraph; Page 6; Paragraph 0001)
	A relief flow path (23) connecting a first position in the supply flow path to a second position in the supply flow path, wherein the first position is located at a downstream side of the supply pump in the supply flow path and the second position is located at an upstream side of the supply pump in the supply flow path
	A relief valve (24) located in the relief flow path (23) and configured to, in a case where the pressure of the pumped ink in the supply flow path is larger than a predetermined value, open the relief flow path so as to allow ink in the supply flow path to flow from the first position to the second position (Figure 1; Page 4, last paragraph – Page 5 paragraph 0002)
	Wherein the supply pump (12) circulates ink in a circulation path including the ink tank, the supply flow path, the pressure chamber and the collection flow path (Figure 1)
	Regarding claims 2, 9, wherein the supply pump is driven by a constant amount (Figure 1; Page 2, Paragraph 0004)
	Regarding claims 3, 10, wherein the supply pump provides a constant flow rate in the supply flow path (Figure 1; Page 2, Paragraph 0004)
Regarding claim 4, wherein the constant flow rate in the supply flow path is equal to or greater than a sum value, which is based on a predetermined amount of ink to be ejected from the recording head and a circulation flow rate in the collection flow path 
	Regarding claim 5, wherein the predetermined amount is a maximum amount of ink that is able to be ejected from the recording head per unit time (Figure 1; Page 2, Paragraph 0004; Page 4, Paragraph 0007- Page 5, first paragraph; Page 6, Paragraph 0001); The amount of ink ejected from the recording head will be considered the predetermined amount of ink and also the maximum amount of ink at that period of time
	Regarding claims 7, 12, comprising a recording head (Figure 1; Abstract; Page 4, Paragraphs 0005-0007)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertschy (EP 0076914) in view of Marcus et al (U.S. Pub. 2014/0015879).
Regarding claims 6, 11, Marcus discloses wherein the recording head is a full lone type in which ejection ports are arranged in an area corresponding to a width of a recording medium (Figure 1; Paragraphs Abstract; Paragraphs 0053-0055)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of using a page width print head as taught by Marcus into the device of Bertschy, for the purpose of performing high speed printing

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        January 15, 2021